 


110 HR 2702 IH: Post-9/11 Veterans Educational Assistance Act of 2007
U.S. House of Representatives
2007-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2702 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Scott of Virginia (for himself, Mr. Carney, Mr. Moran of Virginia, Mr. Boucher, and Mr. Salazar) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to establish a program of educational assistance for members of the Armed Forces who serve in the Armed Forces after September 11, 2001, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Post-9/11 Veterans Educational Assistance Act of 2007. 
2.FindingsCongress makes the following findings: 
(1)On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 
(2)Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. 
(3)The United States has a proud history of offering educational assistance to millions of veterans, as demonstrated by the many G.I. Bills enacted since World War II. Educational assistance for veterans helps reduce the costs of war, assist veterans in readjusting to civilian life after wartime service, and boost the United States economy, and has a positive effect on recruitment for the Armed Forces. 
(4)The current educational assistance program for veterans is outmoded and designed for peacetime service in the Armed Forces. 
(5)The people of the United States greatly value military service and recognize the difficult challenges involved in readjusting to civilian life after wartime service in the Armed Forces. 
(6)It is in the national interest for the United States to provide veterans who served on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II. 
3.Educational assistance for members of the Armed Forces who serve after September 11, 2001 
(a)Educational assistance authorized 
(1)In generalPart III of title 38, United States Code, is amended by inserting after chapter 32 the following new chapter: 
 
33Post-9/11 Educational Assistance  
 
SUBCHAPTER I—Definitions 
Sec.  
3301. Definitions. 
SUBCHAPTER II—Educational Assistance 
3311. Educational assistance for service in the Armed Forces after September 11, 2001: entitlement. 
3312. Educational assistance: duration. 
3313. Educational assistance: payment; amount. 
3314. Tutorial assistance. 
3315. Licensing and certification tests. 
SUBCHAPTER III—Administrative Provisions 
3321. Time limitation for use of and eligibility for entitlement. 
3322. Bar to duplication of educational assistance benefits. 
3323. Administration. 
3324. Allocation of administration and costs. 
IDefinitions 
3301.DefinitionsIn this chapter: 
(1)The term active duty has the meaning given such term in sections 101 and 3002(7) of this title and includes the limitations specified in section 3002(6) of this title. 
(2)The terms program of education, Secretary of Defense, and Selected Reserve have the meaning given such terms in section 3002 of this title. 
IIEducational Assistance 
3311.Educational assistance for service in the Armed Forces after September 11, 2001: entitlement 
(a)EntitlementExcept as provided in subsection (c) and subject to subsections (d) through (f), each individual described in subsection (b) is entitled to educational assistance under this chapter. 
(b)Covered individualsAn individual described in this subsection is any individual as follows: 
(1)An individual who— 
(A)as of September 11, 2001, is a member of the Armed Forces and has served an aggregate of at least two years of active duty in the Armed Forces; and 
(B)after September 10, 2001— 
(i)serves at least 30 days of active duty in the Armed Forces; or 
(ii)is discharged or released as described in subsection (e)(1). 
(2)An individual who— 
(A)as of September 10, 2001, is a member of the Armed Forces; 
(B)as of any date on or after September 11, 2001— 
(i)has served an aggregate of at least two years of active duty in the Armed Forces; or 
(ii)before completion of service as described in clause (i), is discharged or released as described in subsection (e)(1); and 
(C)if described by subparagraph (B)(i), after September 11, 2001— 
(i)serves at least 30 days of active duty in the Armed Forces; or 
(ii)is discharged or released as described in subsection (e)(1). 
(3)An individual (other than an individual described in paragraph (4)) who— 
(A)on or after September 11, 2001, first becomes a member of the Armed Forces, or first enters on active duty as a member of the Armed Forces, and— 
(i)serves an aggregate of at least two years of active duty in the Armed Forces; or 
(ii)before completion of service as described in clause (i), is discharged or released as described in subsection (e); and 
(B)after completion of the service described in subparagraph (A)(i)— 
(i)continues on active duty; 
(ii)is discharged from active duty with an honorable discharge; 
(iii)is released after service on active duty characterized by the Secretary concerned as honorable service and is placed on the retired list, is transferred to the Fleet Reserve or Fleet Marine Corps Reserve, or is placed on the temporary disability list; or 
(iv)is released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service. 
(4)An individual who— 
(A)on or after September 11, 2001, first enlists as a Reserve, or otherwise first becomes a Reserve, in the Armed Forces and— 
(i)serves an aggregate of at least two years of active duty in the Armed Forces characterized by the Secretary concerned as honorable service; or 
(ii)before completion of service as described in clause (i), is discharged or released as described in subsection (e); and 
(B)after completion of the service described in subparagraph (A)(i)— 
(i)continues as a Reserve (whether or not on active duty); or 
(ii)is discharged from service with an honorable discharge, is placed on the retired list, or is transferred to the Standby Reserve after service characterized by the Secretary concerned as honorable service. 
(c)Exception 
(1)Except as provided in paragraph (2), the following individuals are not entitled to educational assistance under this chapter: 
(A)An individual who receives a commission as an officer in the Armed Forces upon graduation from the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, or the Coast Guard Academy. 
(B)An individual who receives a commission as an officer in the Armed Forces upon completion of a program of educational assistance under section 2107 of title 10 if while participating in such program such individual received an aggregate of $25,000 or more for participation in such program. 
(C)Any other individual who receives a commission as an officer in the Armed Forces after completion of participation in the Senior Reserve Officers' Training Corps under chapter 103 of title 10, including any advanced training under section 2104 of that title. 
(2)Any service of an individual described by paragraph (1) after successful completion by the individual of the service obligation incurred by the individual in connection with the receipt of a commission as an officer in the Armed Forces as described in that paragraph shall be treated under subsection (b) as service counting toward the entitlement of the individual to educational assistance under this chapter. 
(d)Prohibition on treatment of certain duty of Reserves as active dutyThe following service of a Reserve on active duty shall not be treated as service on active duty in the Armed Forces for purposes of subsection (b)(4): 
(1)Drill and instruction and annual training, including drill and instruction and annual training of a member of the National Guard under section 502 of title 32. 
(2)Any other service on active duty, unless such service is service in an operational billet. 
(e)Certain discharge or release providing exception from service requirementsA discharge or release described in this subsection is a discharge or release from service in the Armed Forces for— 
(1)a service-connected disability; 
(2)a medical condition which preexisted such service and which the Secretary determines is not service-connected; 
(3)hardship; or 
(4)a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense. 
(f)Prohibition on treatment of certain service as period of active dutyA period of service shall not be considered a part of the period of active duty in the Armed Forces on which an individual's entitlement to educational assistance under this chapter is based if the period of service is terminated because of a defective enlistment and induction based on— 
(1)the individual's being a minor for purposes of service in the Armed Forces; 
(2)an erroneous enlistment or induction; or 
(3)a defective enlistment agreement. 
3312.Educational assistance: duration 
(a)In generalSubject to section 3695 of this title and subsection (b), an individual entitled to educational assistance under section 3311 of this title is entitled to a number of months of educational assistance under section 3313 of this title as follows: 
(1)In the case of an individual described by paragraph (1) section 3311(b) of this title— 
(A)if the individual is described by subparagraph (B)(i) of such paragraph, the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001; or 
(B)if the individual is described by subparagraph (B)(ii) of such paragraph, 36 months. 
(2)In the case of an individual described by paragraph (2) of section 3311(b) of this title— 
(A)if the individual is described by both subparagraphs (B)(i) and (C)(i) of such paragraph, the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001; or 
(B)if the individual is described by subparagraph (B)(ii) or (C)(ii) of such paragraph, 36 months. 
(3)In the case of an individual described by paragraph (3) of section 3311(b) of this title— 
(A)if the individual is described by subparagraph (A)(i) of such paragraph, the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001; or 
(B)if the individual is described by subparagraph (A)(ii) of such paragraph— 
(i)if the discharge or release of the individual is described by paragraph (1) of section 3311(e) of this title, 36 months; or 
(ii)if the discharge or release of the individual is described by paragraph (2), (3), or (4) of section 3311(e) of this title, the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001. 
(4)In the case of an individual described by paragraph (4) of section 3311(b) of this title— 
(A)if the individual is described by subparagraph (A) of such paragraph— 
(i)if the individual is further described by clause (i) of such subparagraph, 24 months; or 
(ii)if the individual is further described by clause (ii) of such subparagraph— 
(I)if the discharge or release of the individual is described by paragraph (1) of section 3311(e) of this title, 36 months; or 
(II)if the discharge or release of the individual is described by paragraph (2), (3), or (4) of section 3311(e) of this title, the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001; and 
(B)if the individual is also described by subparagraph (B) of such paragraph— 
(i)an additional number of months equal to— 
(I)the aggregate number of months served by the individual on active duty in the Armed Forces after September 11, 2001, without taking into account the service of the individual described by subparagraph (A)(i) of such paragraph; and 
(II)one month for each for month served by the individual as a Reserve after September 11, 2001, without taking into account the service of the individual described by subparagraph (A)(i) of such paragraph or any other month of service of the individual on active duty; or 
(ii)if the individual is discharged or released as described in section 3311(e)(1) of this title, an additional 12 months. 
(b)LimitationExcept as provided in section 3321(b)(2) of this title, an individual may not receive educational assistance under section 3313 of this title for a number of months in excess of 36 months, which is the equivalent of four academic years 
3313.Educational assistance: payment; amount 
(a)PaymentThe Secretary shall pay to each individual entitled to educational assistance under this chapter who is pursuing an approved program of education (other than a program covered by subsections (e) through (i)) the amounts specified in subsection (c) to meet the expenses of such individual's subsistence, tuition, fees, and other educational costs for pursuit of such program of education. 
(b)Approved programs of educationExcept as provided in subsections (g) through (i), a program of education is an approved program of education for purposes of this chapter if the program of education is approved for purposes of chapter 30 of this title. 
(c)Amount of educational assistance 
(1)The amounts payable under this subsection for pursuit of an approved program of education are amounts as follows: 
(A)An amount equal to the established charges (as determined in accordance with subsection (j)) for the program of education. 
(B)Subject to paragraph (2), an amount equal to the room and board of the individual. 
(C)A monthly stipend in the amount of $1,000. 
(2)The amount payable under paragraph (1)(B) for room and board of an individual may not exceed an amount equal to the standard dormitory fee, or such equivalent fee as the Secretary shall specify in regulations, which similarly circumstanced nonveterans enrolled in the program of education involved would be required to pay. 
(d)Frequency of payment 
(1)Payment of the amounts payable under subparagraphs (A) and (B) of subsection (c)(1) for pursuit of a program of education shall be made in a lump-sum amount for the entire quarter, semester, or term, as applicable, of the program of education before the commencement of such quarter, semester, or term. 
(2)Payment of the amount payable under subparagraph (C) of subsection (c)(1) for pursuit of a program of education shall be made on a monthly basis. 
(3)The Secretary shall prescribe in regulations methods for determining the number of months (including fractions thereof) of entitlement of an individual to educational assistance this chapter that are chargeable under this chapter for an advance payment of amounts for pursuit of a program of education on a quarter, semester, term, or other basis. 
(e)Programs of education pursued on active duty 
(1)Educational assistance is payable under this chapter for pursuit of an approved program of education while on active duty. 
(2)The amount of educational assistance payable under this chapter to an individual pursuing a program of education while on active duty is the lesser of— 
(A)the established charges (as determined in accordance with subsection (j)) for the program of education; or 
(B)the amount of the charges of the educational institution as elected by the individual in the manner specified in section 3014(b)(1) of this title. 
(3)Payment of the amount payable under paragraph (2) for pursuit of a program of education shall be made in a lump-sum amount for the entire quarter, semester, or term, as applicable, of the program of education before the commencement of such quarter, semester, or term. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (c)(3)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(f)Programs of education pursued on less than half-time basis 
(1)Educational assistance is payable under this chapter for pursuit of an approved program of education on less than half-time basis. 
(2)The amount of educational assistance payable under this chapter to an individual pursuing a program of education on less than half-time basis is the established charges (as determined in accordance with subsection (j)) for the program of education. 
(3)Payment of the amount payable under this chapter to an individual for pursuit of a program of education on less than half-time basis shall be made in a lump-sum, and shall be made not later than the last day of the month immediately following the month in which certification is received from the educational institution involved that the individual has enrolled in and is pursuing a program of education at the institution. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (c)(3)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at a percentage of a month equal to— 
(A)the number of course hours borne by the individual in pursuit of the program of education involved, divided by 
(B)the number of course hours for full-time pursuit of such program of education. 
(g)Apprenticeship or other on-job training 
(1)Educational assistance is payable under this chapter for full-time pursuit of a program of apprenticeship or other on-job training described in paragraphs (1) and (2) of section 3687(a) of this title. 
(2) 
(A)The educational assistance payable under this chapter to an individual for pursuit of a program of apprenticeship or training referred to in paragraph (1) is the amounts as follows: 
(i)The established charge (as determined under subparagraph (B)) which similarly circumstances nonveterans enrolled in the program would be required to pay. 
(ii)A monthly stipend in the amount of $1,000. 
(B)The nature and amount of the tuition, fees, and other expenses constituting the established charge for a program of apprenticeship or training under this subsection shall be determined in accordance with regulations prescribed by the Secretary. Such expenses may include room and board under such circumstances as the Secretary shall prescribe in the regulations. 
(3) 
(A)Payment of the amount payable under paragraph (2)(A)(i) for pursuit of a program of apprenticeship or training shall be made, at the election of the Secretary— 
(i)in a lump sum for such period of the program as the Secretary shall determine before the commencement of such period of the program; or 
(ii)on a monthly basis. 
(B)Payment of the amount payable under paragraph (2)(A)(ii) for pursuit of a program of apprenticeship or training shall be made on a monthly basis. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (c)(3) in the case of payments made in accordance with paragraph (3)(A)(i)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(h)Programs of education by correspondence 
(1)Educational assistance is payable under this chapter for pursuit of a program of education exclusively by correspondence. 
(2) 
(A)The amount of educational assistance payable under this chapter to an individual who is pursuing a program of education exclusively by correspondence is an amount equal to 55 percent of the established charge (as determined under subparagraph (B)) which similarly circumstanced nonveterans enrolled in the program of education would be required to pay. 
(B)In this paragraph, the term established charge, in the case of a program of education, means the lesser of— 
(i)the charge for the course or courses under the program of education, as determined on the basis of the lowest extended time payment plan offered by the institution involved and approved by the appropriate State approving agency; or 
(ii)the actual charge to the individual for such course or courses. 
(3)Payment of the amount payable under this chapter for pursuit of a program of education by correspondence shall be made quarterly on a pro rata basis for the lessons completed by the individual and serviced by the institution involved. 
(4)For each month (as determined pursuant to the methods prescribed under subsection (c)(3)) for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(i)Flight training 
(1)Educational assistance is payable under this chapter for a program of education consisting of flight training as follows: 
(A)Courses of flight training approved under section 3860A(b) of this title. 
(B)Flight training meeting the requirements of section 3034(d) of this title. 
(2)Paragraphs (2) and (4) of section 3032(e) of this title shall apply with respect to the availability of educational assistance under this chapter for pursuit of flight training covered by paragraph (1). 
(3) 
(A)The educational assistance payable under this chapter to an individual for pursuit of a program of education consisting of flight training covered by paragraph (1) is the amounts as follows: 
(i)The established charge (as determined under subparagraph (B)) which similarly circumstances nonveterans enrolled in the program would be required to pay. 
(ii)A monthly stipend in the amount of $1,000. 
(B)The nature and amount of the tuition, fees, and other expenses constituting the established charge for a program of flight training under this subsection shall be determined in accordance with regulations prescribed by the Secretary. 
(4)Payment of the amounts payable under paragraph (3) for pursuit of a program of flight training shall be made on a monthly basis. 
(5)For each month for which amounts are paid an individual under this subsection, the entitlement of the individual to educational assistance under this chapter shall be charged at the rate of one month for each such month. 
(j)Established charges 
(1)Subject to the provisions of this subsection, in subsections (c), (e), and (f), the term established charges, in the case of a program of education, means the actual charges (as determined pursuant to regulations prescribed by the Secretary) for tuition, fees (including required supplies, books, and equipment), and other educational costs which similarly circumstanced nonveterans enrolled in the program of education would be required to pay. 
(2)The maximum amount of charges payable for tuition under this subsection as part of the established charges for a program of education pursued by an individual under subsections (c), (e), and (f) may not exceed the maximum amount of tuition regularly charged in-State students for full-time pursuit of programs of education by the public institution of higher education in the State in which the individual is pursuing such program of education that has the highest rate of regularly-charged tuition for programs of education among all public institutions of higher education in such State. 
(3)Established charges shall be determined for purposes of this subsection on the following basis: 
(A)In the case of an individual enrolled in a program of education offered on a term, quarter, or semester basis, the tuition and fees charged the individual for the term, quarter, or semester. 
(B)In the case of an individual enrolled in a program of education not offered on a term, quarter, or semester basis, the tuition and fees charged the individual for the entire program of education. 
3314.Tutorial assistance 
(a)In generalSubject to subsection (b), an individual entitled to educational assistance under this chapter shall also be entitled to benefits provided an eligible veteran under section 3492 of this title. 
(b)Conditions 
(1)The provision of benefits under subsection (a) shall be subject to the conditions applicable to an eligible veteran under section 3492 of this title. 
(2)In addition to the conditions specified in paragraph (1), benefits may not be provided to an individual under subsection (a) unless the professor or other individual teaching, leading, or giving the course for which such benefits are provided certifies that— 
(A)such benefits are essential to correct a deficiency of the individual in such course; and 
(B)such course is required as a part of, or is prerequisite or indispensable to the satisfactory pursuit of, an approved program of education. 
(c)Amount 
(1)The amount of benefits described in subsection (a) that are payable under this section may not exceed $100 per month, for a maximum of 12 months, or until a maximum of $1,200 is utilized. 
(2)The amount provided an individual under this subsection is in addition to the amounts of educational assistance paid the individual under section 3313 of this title. 
(d)No charge against entitlementAny benefits provided an individual under subsection (a) are in addition to any other educational assistance benefits provided the individual under this chapter. 
3315.Licensure and certification tests 
(a)In generalAn individual entitled to educational assistance under this chapter shall also be entitled to payment for one licensing or certification test described in section 3452(b) of this title. 
(b)Limitation on amountThe amount payable under subsection (a) for a licensing or certification test may not exceed the lesser of— 
(1)$2,000; or 
(2)the fee charged for the test. 
(c)No charge against entitlementAny amount paid an individual under subsection (a) is in addition to any other educational assistance benefits provided the individual under this chapter. 
IIIAdministrative Provisions 
3321.Time limitation for use of and eligibility for entitlement 
(a)In generalExcept as otherwise provided in subsection (b), the period during which an individual entitled to educational assistance under this chapter may use such individual's entitlement expires at the end of the 15-year period beginning on the date of such individual's last discharge or release from active duty. 
(b)Exceptions 
(1)Subsections (b), (c), and (d) of section 3031 of this title shall apply with respect to the running of the 15-year period described in subsection (a) of this section in the same manner as such subsections apply under section 3031 of this title with respect to the running of the 10-year period described in section 3031(a) of this title. 
(2)Section 3031(f) of this title shall apply with respect to the termination of an individual's entitlement to educational assistance under this chapter in the same manner as such section applies to the termination of an individual's entitlement to educational assistance under chapter 30 of this title, except that, in the administration of such section for purposes of this chapter, the reference to section 3013 of this title shall be deemed to be a reference to 3312 of this title. 
(3)For purposes of subsection (a), an individual's last discharge or release from active duty shall not include any discharge or release from a period of active duty of less than 90 days of continuous service, unless the individual is discharged or released as described in paragraph (1), (2), or (3) of section 3311(e) of this title. 
3322.Bar to duplication of educational assistance benefits 
(a)In generalAn individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, 31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561 note) may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance. 
(b)Inapplicability of service treated under educational loan repayment programsA period of service counted for purposes of repayment of an education loan under chapter 109 of title 10 may not be counted as a period of service for entitlement to educational assistance under this chapter. 
(c)Service in Selected ReserveAn individual who serves in the Selected Reserve may receive credit for such service under only one of this chapter, chapter 30 of this title, and chapters 1606 and 1607 of title 10, and shall elect (in such form and manner as the Secretary may prescribe) under which chapter such service is to be credited. 
(d)Additional coordination mattersIn the case of an individual entitled to educational assistance under chapter 30, 31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of 1980, or making contributions toward entitlement to educational assistance under chapter 30 of this title, as of the date of the enactment of the Post-9/11 Veterans Educational Assistance Act of 2007, coordination of entitlement to educational assistance under this chapter, on the one hand, and such chapters or provisions, on the other, shall be governed by the provisions of section 3(c) of the Post-9/11 Veterans Educational Assistance Act of 2007. 
3323.Administration 
(a)In general 
(1)Except as otherwise provided in this chapter, the provisions specified in section 3034(a)(1) of this title shall apply to the provision of educational assistance under this chapter. 
(2)In applying the provisions referred to in paragraph (1) to an individual entitled to educational assistance under this chapter for purposes of this section, the reference in such provisions to the term eligible veteran shall be deemed to refer to an individual entitled to educational assistance under this chapter. 
(3)In applying section 3474 of this title to an individual entitled to educational assistance under this chapter for purposes of this section, the reference in such section 3474 to the term educational assistance allowance shall be deemed to refer to educational assistance payable under section 3313 of this title. 
(4)In applying section 3482(g) of this title to an individual entitled to educational assistance under this chapter for purposes of this section— 
(A)the first reference to the term educational assistance allowance in such section 3482(g) shall be deemed to refer to educational assistance payable under section 3313 of this title; and 
(B)the first sentence of paragraph (1) of such section 3482(g) shall be applied as if such sentence ended with equipment. 
(b)Information on benefits 
(1)The Secretary of Veterans Affairs shall provide the information described in paragraph (2) to each member of the Armed Forces at such times as the Secretary of Veterans Affairs and the Secretary of Defense shall jointly prescribe in regulations. 
(2)The information described in this paragraph is information on benefits, limitations, procedures, eligibility requirements (including time-in-service requirements), and other important aspects of educational assistance under this chapter, including application forms for such assistance under section 5102 of this title. 
(3)The Secretary of Veterans Affairs shall furnish the information and forms described in paragraph (2), and other educational materials on educational assistance under this chapter, to educational institutions, training establishments, military education personnel, and such other persons and entities as the Secretary considers appropriate. 
(c)Regulations 
(1)The Secretary shall prescribe regulations for the administration of this chapter. 
(2)Any regulations prescribed by the Secretary of Defense for purposes of this chapter shall apply uniformly across the Armed Forces. 
3324.Allocation of administration and costs 
(a)AdministrationExcept as otherwise provided in this chapter, the Secretary shall administer the provision of educational assistance under this chapter. 
(b)CostsPayments for entitlement to educational assistance earned under this chapter shall be made from funds appropriated to, or otherwise made available to, the Department of Veterans Affairs for the payment of readjustment benefits.. 
(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 32 the following new item: 
 
 
33.Post-9/11 Educational Assistance3301. 
(b)Conforming amendments 
(1)Amendments relating to duplication of benefits 
(A)Section 3033 of title 38, United States Code, is amended— 
(i)in subsection (a)(1), by inserting 33, after 32,; and 
(ii)in subsection (c), by striking both the program established by this chapter and the program established by chapter 106 of title 10 and inserting two or more of the programs established by this chapter, chapter 33 of this title, and chapters 1606 and 1607 of title 10. 
(B)Paragraph (4) of section 3695(a) of such title is amended to read as follows: 
 
(4)Chapters 30, 32, 33, 34, 35, and 36 of this title.. 
(C)Section 16163(e) of title 10, United States Code, is amended by inserting 33, after 32,. 
(2)Additional conforming amendments 
(A)Title 38, United States Code, is further amended by inserting 33, after 32, each place it appears in the following provisions: 
(i)In subsections (b) and (e)(1) of section 3485. 
(ii)In section 3688(b). 
(iii)In subsections (a)(1), (c)(1), (c)(1)(G), (d), and (e)(2) of section 3689. 
(iv)In section 3690( b)(3)(A). 
(v)In subsections (a) and (b) of section 3692. 
(vi)In section 3697(a). 
(B)Section 3697A(b)(1) of such title is amended by striking or 32 and inserting 32, or 33. 
(c)Applicability to individuals under Montgomery GI Bill program 
(1)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under chapter 33 of title 38, United States Code (as added by subsection (a)), if such individual— 
(A)as of the date of the enactment of this Act— 
(i)is entitled to basic educational assistance under chapter 30 of title 38, United States Code, and has used, but retains unused, such entitlement under that chapter; 
(ii)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, and has used, but retains unused, such entitlement under the applicable chapter; 
(iii)is entitled to basic educational assistance under chapter 30 of title 38, United States Code, but has not used any such entitlement under that chapter; 
(iv)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, and has not used any such entitlement under such chapter; 
(v)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of title 38, United States Code, and is making contributions toward such assistance under section 3011(b) or 3012(c) of such title; or 
(vi)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of title 38, United States Code, by reason of an election under section 3011(c)(1) or 3012(d)(1) of such title; and 
(B)as of the date of the individual's election under this paragraph— 
(i)otherwise meets the requirements for entitlement to educational assistance under chapter 33 of title 38, United States Code (as so added); or 
(ii)is making progress toward meeting such requirements. 
(2)Election on treatment of transferred entitlement 
(A)ElectionIf, on the date an individual described in subparagraph (A)(i) or (A)(iii) of paragraph (1) makes an election under that paragraph, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of title 38, United States Code, is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized. 
(B)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of title 38, United States Code (as so added), as provided in paragraph (3)(B). 
(C)Availability of unrevoked entitlementAny entitlement described in subparagraph (A) that is not revoked by an individual in accordance with that subparagraph shall remain available to the eligible dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of title 38, United States Code. 
(3)Post-9/11 educational assistance 
(A)In generalSubject to subparagraph (B), an individual making an election under paragraph (1) shall be entitled to educational assistance under chapter 33 of title 38, United States Code (as so added), in accordance with the provisions of such chapter, instead of basic educational assistance under chapter 30 of title 38, United States Code, or educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, as applicable. 
(B)Limitation on entitlement for certain individualsIn the case of an individual making an election under paragraph (1) who is described by subparagraph (A)(i), the number of months of entitlement of such individual to educational assistance under chapter 33 of title 38, United States Code (as so added), shall be the number of months equal to the number of months of unused entitlement of such individual under chapter 30 of title 38, United States Code, as of the date of the election, including any number of months entitlement revoked by the individual under paragraph (2)(A). 
(4)Continuing educational assistance under montgomery gi bill 
(A)In generalIf the aggregate amount of entitlement to educational assistance under chapter 33 of title 38, United States Code (as so added), that is accumulated by an individual described in subparagraph (A)(i), (A)(ii), or (A)(iii) of paragraph (1) who makes an election under that paragraph is less than 36 months, the individual shall retain, and may utilize, any unutilized entitlement of the individual to educational assistance under chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607 of title 10, United States Code, as applicable, for a number of months equal to the lesser of— 
(i)36 months minus the number of months of entitlement so accumulated by the individual; or 
(ii)the number of months of such unutilized entitlement of the individual. 
(B)Utilization of retained entitlementThe utilization of entitlement retained by an individual under this paragraph shall be governed by the provisions of chapter 30 of title 38, United States Code, or chapter 107, 1606, or 1607 of title 10, United States Code, as applicable. 
(5)Treatment of contributions toward basic educational assistance 
(A)Refund of contributionsExcept as provided in subparagraph (B), the Secretary of Veterans Affairs shall pay to each individual making an election under paragraph (1) who is described by clause (i), (iii), or (v) of subparagraph (A) of that paragraph an amount equal to the total amount of contributions made by such individual under subchapter II of chapter 30 of title 38, United States Code, for basic educational assistance under that chapter, including any contributions made under subsection (b) or (e) of section 3011 of such title or any contributions made under subsection (c) or (f) of section 3012 of such title. 
(B)ExceptionIn the case of an individual described by subparagraph (A) who is entitled to basic educational assistance under chapter 30 of title 38, United States Code, by reason of paragraph (4)(A), the amount payable to the individual under this paragraph shall be an amount equal to— 
(i)the amount otherwise payable to the individual under subparagraph (A), multiplied by 
(ii)a fraction— 
(I)the numerator of which is the number equal to the number of months of basic educational assistance under chapter 30 of title 38, United States Code, to which the individual is entitled by reason of paragraph (4)(A); and 
(II)the denominator of which is 36. 
(C)Cessation of contributionsEffective as of the first month beginning on or after the date of an election under paragraph (1) of an individual described by subparagraph (A)(v) of that paragraph, the obligation of such individual to make contributions under section 3011(b) or 3012(c) of title 38, United States Code, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to such person. 
(6)Termination of entitlement under montgomery gi billExcept as otherwise provided in paragraph (4), effective on the last day of the month in which an individual makes an election under paragraph (1), the entitlement, if any, of the individual to basic educational assistance under chapter 30 of title 38, United States Code, or educational assistance under chapter 107, 1606, or 1607 of title 10, United States Code, as applicable, shall terminate. 
(7)Irrevocability of electionsAn election under paragraph (1) or (2)(A) is irrevocable. 
 
